Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, lines 7-8 recite,” a second sorting device, wherein the second sorting device is associated with a same sorting device type as the first sorting device” is indefinite.  The phrase "type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 2, lines 1-2 recite,” the first sorting device and the second sorting device are a same sorting device” is indefinite.  It is unclear if the first and second sorting device are the same device or two identical devices.  In the interest of compact prosecution, the claim will be examined as there being two identical devices.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 claims two sorting devices, a first and a second sorting device, and Claim 2 recites the sorting devices are a same sorting device which appears to mean only one sorting device.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Claim 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already requires a first and second sorting device where the first and second sorting device are the same associated type.  This appears to mean that there are two of the same, or identical, sorting devices.  If so, then claim 3 does not further limit claim 1 as it already claiming two of the same devices.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horowitz et al (US Pub 2019/0030571 A1).
Regarding claim 1, Horowitz discloses a system, comprising: a first sorting device configured to: process a first instruction to remove a first target item from a set of items; and 5in response to the first instruction, perform a first sorting action to remove the first target item from the set of items (see Fig. 4; element 44A pushing items into element 42A and see Figs. 7 and 8; element 44A pushing items into element 42A) wherein the set of items excluding at least the first target item is to be transported towards a second sorting device, wherein the second sorting device is associated with a same sorting device type as the first sorting device (see Fig. 4; element 44B and see Figs. 7 and 8; element 44C); and 10wherein the second sorting device is configured to perform a second sorting action to remove a second target item from the set of items excluding at least the first target item in response to receiving a second instruction to remove the second target item (see Fig. 4; element 44B pushing items into element 42B and see Figs. 7 and 8; element 44C pushing items into element 42B).  
Regarding claim 2, Horowitz discloses the first sorting device and the second sorting device are isa same sorting device (see Fig. 4; elements 44A and 44B where a same sorting device is being interpreted as the same type of sorting device).  
Regarding claim 3, Horowitz discloses the first sorting device and the second sorting device are different instances of the same sorting device type (see Fig. 4; elements 44A and 44B).  
Regarding claim 4, Horowitz discloses a first conveyor device, wherein the first conveyor device is set at an angle relative to a 20plane on which the first conveyor device is located, and wherein the first conveyor device is configured to transport the set of items from a first height relative to the plane to a second height relative to the plane, wherein the first sorting device is configured to perform the first sorting action to remove the first target item from the set of items (see Figs. 7 and 8 as discussed in claim 1, elements 216A/B and 218 changing elevation of the items).  
Regarding claim 5, Horowitz discloses 25a first conveyor device, wherein the first conveyor device is set at an angle relative to a plane on which the first conveyor device is located, and wherein the first conveyor device is configured to transport the set of items from a lower height relative to the plane to a higher height relative to the plane, wherein the first sorting device is configured to perform the first sorting action to remove the first target item from the set of items after the first target item falls Attorney Docket No. AMPRPO1644 PATENToff of the first conveyor device (see Figs. 7 and 8 as discussed in claim 1, elements 216A/B and 218 changing elevation of the items).  
sRegarding claim 7, Horowitz discloses a processor configured to: obtain sensed data associated with the set of items on a conveyor device; determine that the first target item is to be targeted by the first sorting device based at least in part on the sensed data; and 10send the first instruction to the first sorting device (paragraph 0023).  
Regarding claim 8, Horowitz discloses the sensed data comprises one or more images of the set of items (paragraph 0023).  
Regarding claim 9, Horowitz discloses a processor configured to: 15obtain sensed data associated with the set of items on a conveyor device; and determine that a non-target item is not to be collected and not to be transported towards the second sorting device based at least in part on the sensed data (paragraphs 0023-0024).  
Regarding claim 10, Horowitz discloses a processor configured to: 20obtain sensed data associated with the set of items on a conveyor device (paragraph 0048); determine that the second target item is not to be targeted by a first conveyor device (paragraph 0034); and send an instruction to a second conveyor device to cause the second conveyor device to target the second target item (paragraph 0050).  
25Regarding claim 11, Horowitz discloses the first sorting device and the second sorting device belong to a same sorting line within a material recovery facility (see Fig. 4; elements 44A and 44B).  
Regarding claim 12, Horowitz discloses a processor configured to: determine that an event has been detected; and Attorney Docket No. AMPRPO1645 PATENTin response to the event, perform dynamic reconfiguration including to update a parameter associated with the system (paragraph 0034).  
Regarding claim 13, Horowitz discloses the event comprises one or more of the following: data detected by one or more sensors, a user input, a measured metric associated with recovered 5items, and a received metric that is received from an external source (paragraph 0034).  
Regarding claim 14, Horowitz discloses the parameter is associated with one or more of the following: a speed associated with a conveyor device, an angle associated with the conveyor device, a set of target item criteria associated with the first sorting device, and a set of suppression criteria associated with the first sorting device (paragraph 0034).  
10Regarding claim 15, Horowitz discloses the parameter is associated with one or more of the following: a technique for adhering items to a conveyor device associated with the system, a jam removal technique associated with the system (see Fig. 4; element 44C), a configuration of one or more sorting lines associated with the system, and a configuration associated with recirculation of items associated with the system.  
isRegarding claim 16, Horowitz discloses the parameter is updated based at least in part on a received metric, a machine learning model (paragraph 0020), or on reconfiguration rules determined based on historical testing.  
Regarding claim 18, Horowitz discloses a method, comprising: processing, at a first sorting device, a first instruction to remove a first target item from a set of items (element 50); and in response to the first instruction, performing a first sorting action to remove the first 25target item from the set of items (see Fig. 4; element 44A pushing items into element 42A), wherein the set of items excluding at least the first target item is to be transported towards a second sorting device (element 44B), wherein the second sorting device is associated with a same sorting device type as the first sorting device (element 44B); and wherein the second sorting device is configured to perform a second sorting Attorney Docket No. AMPRPO1646 PATENTaction to remove a second target item from the set of items excluding at least the first target item in response to receiving a second instruction to remove the second target item (see Fig. 4; element 44B pushing items into element 42B).  
Regarding claim 19, Horowitz discloses obtaining sensed data associated with the set of items on a conveyor device; sdetermining that the first target item is to be targeted by the first sorting device based at least in part on the sensed data (paragraph 0036; instructions that direct the pusher device); and sending the first instruction to the first sorting device (paragraph 0036; actuation signal 62).  
Regarding claim 20, Horowitz discloses determining that an event has been detected (paragraph 0034); and 10in response to the event, performing dynamic reconfiguration including to update a parameter associated with the system (paragraph 0034, line 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz in view of Isaacs et al (USP 6,401,936 B1)
Regarding claim 6, Horowitz discloses all the limitations of the claim, but Horowitz does not disclose the set of items excluding at least the first target item lands on a second conveyor device, wherein the second conveyor device is located on substantially a same level as the first conveyor device.  Isaacs teaches as obvious the set of items excluding at least the first target item lands on a second conveyor device, wherein the second conveyor device is located on substantially a same level as the first conveyor device (col. 3, lines 54+ and col. 4, lines 1-11).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the present case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Horowitz and Isaacs to have two conveying devices for simultaneous processing of different streams of materials that are separated earlier in the conveyance (col. 2, lines 37-56).
Regarding claim 17, Horowitz discloses all the limitations of the claim, but Horowitz does not disclose material that has not been recovered by both the first sorting device and the second sorting device is recirculated through the first sorting device and 20the second sorting device so that it may be recovered.  Isaacs teaches as obvious material that has not been recovered by both the first sorting device and the second sorting device is recirculated through the first sorting device and 20the second sorting device so that it may be recovered (col. 13, lines 50-60). In the present case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Horowitz and Isaacs to have a recirculation device for the purpose of recirculating items that were rejected as doubled or overweight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        	
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653